Citation Nr: 0532594	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to January 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran and his wife testified at a September 2001 
hearing before an RO hearing office.  A transcript of this 
hearing is associated with the claims folders.  

In May 2004, the Board remanded the issue on appeal for 
further evidentiary development.  The case has been returned 
to the Board for further appellate consideration.


REMAND

Disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, and that if 
there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  In the present 
case the veteran has established service connection for a 
right knee disability, rated as 60 percent disabling, and a 
bilateral hearing loss disability, rated as 40 percent 
disabling.  His combined service connected disability rating 
is presently 80 percent.  Accordingly, the veteran meets the 
threshold percentage requirements to establish entitlement to 
a TDIU.  Thus, the question before the Board is whether he is 
unemployable due to his service-connected disabilities.

As noted in the Board's prior remand, while the veteran is 
presently unable to work due to disability and has been in 
receipt of Social Security disability benefits for many 
years, the evidence does not indicate whether his service-
connected disabilities are sufficient by themselves to render 
him unemployable.  In fact the evidence shows that he has 
significant nonservice-connected disabilities including 
diabetes mellitus, arthritis of both hands, status post left 
knee replacement, and a back disability.

Pursuant to the Board's prior remand, the veteran was 
afforded VA compensation and pension examinations in October 
2004 to ascertain whether he is unemployable due solely to 
his service-connected disabilities.  One examiner opined that 
the veteran's right knee condition was not sufficient by 
itself to preclude the veteran from obtaining or maintaining 
some for of substantially gainful employment consistent with 
his education and occupational background.  Another examiner 
opined that the veteran's hearing loss by itself was not 
likely to preclude the veteran from obtaining gainful 
employment.  

In an April 2005, VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
asserted that the October 2004 examinations were inadequate 
for rating purposes as the examiners only opined whether each 
service-connected disability singly precluded employability.  
The examiners did not proffer an opinion as to whether the 
veteran's service-connected disabilities in combination 
precluded employment.  The Board agrees that the reports of 
the October 2004 examinations are inadequate for rating 
purposes.  In addition, they are not in compliance with the 
Board's remand directives.  Accordingly, on Remand, the 
veteran should be afforded a new examination to ascertain 
whether the veteran's service-connected disabilities combine 
to render the veteran unable to secure or follow a 
substantially gainful occupation.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following action:

1.  The veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service-connected right 
knee and hearing loss disabilities.  The 
RO or the AMC is to advise the veteran 
that failure to appear for the 
examination, without good cause, may 
result in adverse action with regard to 
his claim, to include the denial thereof.  
All communications with the veteran must 
be documented.

The claims folders and a copy of this 
remand must be made available to the 
examiner(s) for review.  The examiner(s) 
should be asked to indicate on the 
examination report that the claims 
folders have been reviewed.  All 
necessary tests should be conducted, and 
clinical findings should be recorded in 
detail.  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the service-connected right knee 
and hearing loss disabilities combine to 
preclude the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC readjudicate 
the veteran's claim for a TDIU.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

